PER CURIAM.
Plaintiff appeals from a judgment of the Tax Court which affirmed a board of taxation decision upholding the 1986 real property tax assessments on nine parcels of land plaintiff owns in Montague Township. The parcels encompass the common recreational facilities of The Holiday Lake Community Club and, as such, are subject to rights of Holiday Lake property owners. Plaintiff contends, as it did before the Tax Court, that (1) the property owners’ rights in the parcels make them unmarketable and therefore the parcels have no value, and (2) the 1986 assessments are excessive because the value of the parcels is reflected already in the assessments of the property owners’ lots.
After review of the record and consideration of the law and counsel’s arguments, we affirm for the reasons set forth in *238Judge Lasser’s written opinion reported at 9 N.J. Tax 398 (Tax Ct.1987).
AFFIRMED.